MEMORANDUM **
Asael Venees-Diaz, a native and citizen of Mexico, petitions for review of the *460Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen and reconsider. To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen and reconsider, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and review de novo claims of due process violations in immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny in part and dismiss in part the petition for review.
Vences-Diaz contends that the BIA failed to consider all the evidence submitted with his motion, and failed to articulate its reasons for denying the motion. His contentions are unavailing because the record indicates that he did not submit any evidence with the motion and the BIA did articulate its reasons. See 8 C.F.R. § 1003.2(c)(1).
Vences-Diaz’s due process contentions fail because he did not show prejudice. See Colmenar, 210 F.3d at 971.
To the extent Vences-Diaz attempts to challenge the BIA’s June 23, 2005, decision, we lack jurisdiction because this petition is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.